23 So.3d 865 (2009)
Stephen J. CRADDOCK, Successor Trustee for the Trusts of Brittany Heffermehl and Birger Heffermehl, Minor Grandchildren of Decedent, Nancy H. Grayson, Appellant,
v.
GARY J. ROTELLA & ASSOCIATES, P.A., a Florida Professional Association, Birger W. Heffermehl, Sr., Father and Natural Guardian of Minor Children, Brittany Heffermehl and Birger Heffermehl, Individually and Karl C. Anderson, Esquire, Appellees.
No. 4D09-570.
District Court of Appeal of Florida, Fourth District.
December 23, 2009.
Alan M. Burger and Elizabeth Y. Davies of McDonald Hopkins LLC, West Palm Beach, for appellant.
Gary J. Rotella of Gary J. Rotella & Associates, P.A., Fort Lauderdale, for appellee, Gary J. Rotella & Associates, P.A.
*866 DAMOORGIAN, J.
Stephen J. Craddock appeals the trial court's denial of his Motion to Transfer Venue from Broward County to Palm Beach County. We conclude that venue is legally proper in Broward County and that the trial judge did not abuse his discretion by denying Craddock's motion. See Host Marriott Tollroads, Inc. v. Petrol Enters., Inc., 810 So.2d 1086, 1089-90 (Fla. 4th DCA 2002) (stating that an order on a motion to transfer venue is reviewed for abuse of discretion unless the order turns on a question of law, in which case the order is reviewed de novo).
Affirmed.
HAZOURI and CIKLIN, JJ., concur.